Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395).

Regarding 11, DeLong discloses 
A tubular welding wire (a 7/64 inch conventional low alloy tubular electrode; C5:21-22), comprising:

a steel sheath (tubular electrode; C5:22) disposed around a granular core (an improved alkali metal aluminate bonded flux; C3:41-42 wherein coating can be done on the internal surface of the tubular electrode, the external surface of the tubular electrode, or simultaneously both of internal and external surfaces of the tubular electrode); 

wherein the granular core comprises: a rare earth component (alkali metal silicate binders; C3:40); and 

an organic component (organic material such as sodium carboxymethylcellulose (sodium CMC); C3:33-34), wherein the organic component is a cellulose polymer (sodium carboxymethylcellulose (sodium CMC); C3:34 wherein the spec discloses “the organic stabilizer may include an organic sub-component (e.g., an organic molecule or polymer, such as cellulose)”; PGPUB P24:15-16) that includes Group | metal ions (sodium ion of the “sodium carboxymethylcellulose (sodium CMC)”; C3:34) selected from the group consisting of lithium (Li), sodium (Na) (sodium; C3:34), potassium (K), rubidium (Rb), and cesium (Cs), or includes Group II metal ions selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), and barium (Ba), or a combination thereof, that are chemically bound (chemically bonded molecules of the “organic material such as sodium carboxymethylcellulose (sodium CMC)”; C3:33-34) to the cellulose polymer; 
and 
(the arc end of the electrode during welding; C1:49-50) and releases hydrogen (the organic binders are sources of hydrogen; C1:65) and releases the Group | metal ions, or the Group II metal ions, or the combination thereof, near a surface (the welding zone; C4:72) of a workpiece (the base material; C4:73) during arc welding (the submerged arc process; C1:38).

	DeLong discloses “a rare earth component” and “an organic component” as mapped above, but is silent regarding
a rare earth silicide component
wherein the rare earth silicide component comprises cerium, lanthanum, or a combination thereof; 
an organic arc stabilizer component

However Bishel discloses, in the same field for “a cored-wire welding electrode” (C1:43), 

a rare earth silicide component (up to about 6 percent of rare earth silicide; C2:29-30)
wherein the rare earth silicide component comprises cerium (cerium from “optional amounts of nickel, cerium and other incidental elements”; C4:16-17 [of] iron-silicon-magnesium alloys containing as much as 50 percent magnesium; C4:14-16), lanthanum, or a combination thereof;

The advantage of using Bishel’s “rare earth silicide having an optional amount of cerium” is to produce a desired material property of “iron-silicon-magnesium alloys containing as much as 50 percent magnesium” (C4:14-16) and satisfy “a need for commercially satisfactory, bare wire, consumable electrodes for depositing graphite-containing weld metal and suitable for open-arc welding of gray cast iron and ductile cast iron structures at high rates both to themselves and to compatible metals” (C1:8-13) and solve the problem of the flux coating preventing maintenance of electrical contact between the rod and the current source and a flux-coated rod generally cannot be coiled without flake-off of the flux coating” (C1:18-21).


DeLong discloses “an organic component” as mapped above, but DeLong in view of Bishel is silent regarding
an organic arc stabilizer component

	However Suzuki discloses, in the same tech field for “Combined Wire for Gas Shielded Arc Welding” (title),

an organic (Cellulose from “CMC”; Page 5, line 27 [further disclosing] carboxymethylcellulose; Constitution, line 2 wherein CMC (CarboxyMethylCellulose) is an organic component) arc stabilizer (the stability of the arc from “if less than 0.3%, the dispersion of the filling flux is large, and the stability of the arc is deteriorated”; Page 5, lines 27-28 [further disclosing] the arc state can be stabilized; Page 5, line 34  [and] stabilizes an arc in a small current region; Purpose, lines 1-2) component (0.3 to 6.0% carboxymethylcellulose as a binder; Constitution, line 2 wherein the binder stabilizes the arc when burnt by the arc plasma), 

	The advantage of using Suzuki’s “CMC” (Page 5, line 2) stabilizing the arc state (Page 5, line 34) is to make use of the inherently arc-stabilizing property of the CMC as a binder of a welding wire to the 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DeLong in view of Bishel with Suzuki by replacing Bishel’s core composition with Suzuki’s “flux with various amounts of CMC” in order to make use of the inherently arc-stabilizing property of the CMC as a binder of a welding wire to the welding arc and continuously maintain the optimal arc length during the welding process and produce a desire and high-quality weld-seam.	

Regarding claim 12, DeLong in view of Bishel and Suzuki discloses
the rare earth silicide component (Bishel: up to about 6 percent of rare earth silicide; C2:29-30) comprises 
between 0.1% and 5% (0.48% from “6%” x 0.8= 0.48%” of “the tubular sheath”;C2:29-30 and C1:47-48 and C4:36-39) of the tubular welding wire by weight (Bishel: percent by weight of the total electrode; C1:47-48 [including] the tubular sheath at about 65 percent to 80 percent by weight of the electrode with the core being about 20 percent to 35 percent by weight of the electrode; C4:36-39).

Regarding claim 13, DeLong in view of Bishel and Suzuki discloses 
the granular core (Bishel: core composition; C1:48) further comprises:
a carbon component (Bishel: Carbon (as graphite); C3:59, Table 1, row: Carbon (as graphite)) comprising graphite (Bishel: graphite”; C3:59, Table 1, row: Carbon (as graphite)), graphene, carbon black, lamp black, carbon nanotubes, diamond, or a combination thereof; and

an agglomerate (Bishel: a mixture of powders; C8:18, claim 1 wherein the spec discloses “The agglomerate may comprise oxides of one or more Group I or Group II metals, titanium, and manganese.”; Abstract, lines 9-10) comprising oxides (Bishel: dioxide; C2:14 and C2:23-24) of one or more Group I or Group II metals (Bishel: magnesium from “magnesium oxide”; C2:4-5 wherein magnesium is listed in the second column of the periodic table), titanium (Bishel: up to about 10 percent titanium dioxide; C2:23-24), and manganese (Bishel: up to 10 percent manganese dioxide; C2:14).

Regarding claim 17, DeLong in view of Bishel and Suzuki discloses 
the granular core (Bishel: core composition; C1:48) further comprises a potassium source (Bishel: up to about 5 percent potassium zirconium fluoride; C2:22-23).

Claim 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395) as applied to claim 11 above, and further in view of Keegan (US 5,857,141).

Regarding claim 14, DeLong in view of Bishel and Suzuki discloses 
the tubular welding wire (Bishel: a cored-wire welding electrode; C1:43) {is configured for welding coated (Bishel: flakes on “grey cast iron”; C1:44) metal workpieces (Bishel: grey cast iron; C1:44)} (the limitation in the braces is an intended usage and is not a structure of the welding wire), 

wherein the tubular welding wire (Bishel: a cored-wire welding electrode; C1:43) {is configured to provide a weld (Bishel: the weld deposits; C2:49-50) having a porosity less than approximately 0.25 inches per inch of the weld at travel speeds greater than approximately 30 inches per minute} (the limitation in the braces is an intended usage and is not a structure of the welding wire).

	Bishel discloses “a weld” as mapped above, but DeLong in view of Bishel and Suzuki is silent regarding
a weld having a porosity less than approximately 0.25 inches per inch of the weld at travel speeds greater than approximately 30 inches per minute

	However, Keegan discloses, in the technical field for “Metal-core weld wire for welding galvanized steels” (title, Fig. 1

    PNG
    media_image1.png
    209
    439
    media_image1.png
    Greyscale
),
a weld (the weld deposit; C4:5) {having a porosity (blow hole and pore formation; C4:12) less than (the prevention of blow holes and pore formation when welding galvannealed steels; C4:14-15 wherein prevention means none) 0.25 inches (zero inch from “the prevention of blow holes and pore formation when welding galvannealed steels”; C4:14-15) per inch (a unit length of “weld deposits”; C6:50 in inch) of the weld at travel speeds greater than 30 inches per minute (100 cm/min minimum travel speed; C6:65 wherein 100 cm/min = 39.37 inch/min).} (the limitation in the braces is not a structure of the tubular welding wire but an intended usage)

	The advantage of using Keegan’s minimum amounts of silicon and manganese in the metal-core weld wire is to reduce blow hole formation, minimize hot cracking, and to improve the wetting characteristic of the weld deposit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was made to modify DeLong in view of Bishel and Suzuki with Keegan by adding Keegan’s minimum amounts of silicon and manganese in the metal-core weld wire to Bishel’s core composition in order to reduce blow hole formation, minimize hot cracking, and to improve the wetting characteristic of the weld deposit because Bishel’s core composition following Keegan’s teaching for the minimum amounts of silicon and manganese in the metal-core weld wire also reduces blow hole formation, minimize hot cracking, and to improve the wetting characteristic of Bishel’s weld deposit.

Regarding claim 15, DeLong in view of Bishel, Suzuki and Keegan discloses 
{the porosity  (Keegan: blow hole and pore formation; C4:12) is less than (Keegan: the prevention of blow holes and pore formation when welding galvannealed steels; C4:14-15 wherein prevention means none) 0.10 inches (Keegan: zero inch from “the prevention of blow holes and pore formation when welding galvannealed steels”; C4:14-15) per 1 inch (Keegan: a unit length of “weld deposits”; C6:50 in inch) of the (Keegan: the weld deposit; C4:5)} (the limitation in the braces is not a structure of the tubular welding wire but an intended usage).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588), Suzuki (JP 1990-274395) and Keegan (US 5,857,141) as applied to claim 14 above, and further in view of Narayanan (US 2007/0221643).

Regarding claim 16, DeLong in view of Bishel, Suzuki and Keegan discloses 
the weld (Bishel: weld deposit; C5:20) has 

	Bishel discloses “the weld” as mapped above, but DeLong in view of Bishel, Suzuki and Keegan is silent regarding
the weld has a Charpy-V-Notch toughness greater than 20 ft. lbs. at -40° F. and greater than 30 ft. lbs. at -30° F.

	However, Narayanan discloses, in the technical field for “	the wire W is a flux cored wire schematically illustrated in FIG. 1A” (P58:7-6 from the bottom, Fig. 1A

    PNG
    media_image2.png
    82
    209
    media_image2.png
    Greyscale
),

{the weld (weld metal --as welded; P110, table 2

    PNG
    media_image3.png
    578
    742
    media_image3.png
    Greyscale
) has a Charpy-V-Notch toughness (a Charpy V-Notch toughness; Claim 1, lines 7-8) greater than 20 ft. lbs. at -40° F. (36 ft-lb; Table 2) and grea-ter than 30 ft. lbs. at -30° F (linear proportional decrease computed by (60-(60-36)/2)= 48 ft-lb; Table 2).} (the limitation in the braces is not a structure of the tubular welding wire but an intended usage)

	The advantage of using Narayanan’s well-known Charpy V-Notch toughness test is to measure a mechanical toughness property of a weld bead.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DeLong in view of Bishel, Suzuki and Keegan with Narayanan by applying Narayanan’s well-known Charpy V-Notch toughness test to Bishel’s weld deposit in order to measure a mechanical toughness property of a weld bead because the mechanical property of the produced weld deposits must satisfy the requirement for the mechanical properties of the produced weld deposits.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395) as applied to claim 17 above, and further in view of Colinet (US 2,613,304).

Regarding claim 18, DeLong in view of Bishel and Suzuki discloses 
the potassium source (Bishel: up to about 5 percent potassium zirconium fluoride; C2:22-23) includes 

	Bishel discloses “the potassium source” as mapped above, but DeLong in view of Bishel and Suzuki is silent regarding
 the potassium source includes potassium silicate, potassium titanate, potassium alginate, potassium carbonate, potassium fluoride, potassium phosphate, potassium sulfide, potassium hydroxide, potassium oxide, potassium permanganate, potassium silicofluoride, potassium feldspar, potassium molybdates, or a combination thereof.

	However, Colinet discloses, in the same field for “a flux-containing electrode” (C1:11-12, Fig. 3

    PNG
    media_image4.png
    882
    620
    media_image4.png
    Greyscale
),
 the potassium source (welding flux; C1:16-17) includes potassium silicate (potassium silicate is universally used as a binder for the other fluxing ingredients; C2:3-4), potassium titanate, potassium alginate, potassium carbonate, potassium fluoride, potassium phosphate, potassium sulfide, potassium hydroxide, potassium oxide, potassium permanganate, potassium silicofluoride, potassium feldspar, potassium molybdates, or a combination thereof.

	The advantage of using Colinet’s potassium silicate is to provide a binder for the other fluxing ingredients.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DeLong in view of Bishel and Suzuki with Colinet by adding Colinet’s core compositions with potassium silicate to Bishel’s core composition having 5 percent potassium zirconium fluoride in order provide a binder for the other fluxing ingredients because Bishel’s core compositions in accordance with using Colinet’s potassium silicate will bind the core compositions on the inner and outer surfaces of the sheath.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395) as applied to claim 17 above, and further in view of Snow (US 2007/0090168).

Regarding claim 19, DeLong in view of Bishel and Suzuki discloses  
the potassium source (Bishel: up to about 5 percent potassium zirconium fluoride; C2:22-23) includes

	Bishel discloses “the potassium source” as mapped above, but DeLong in view of Bishel and Suzuki is silent regarding
the potassium source includes potassium alginate.

	However, Snow discloses, in the technical field for “an elongate welding wire 38” (P27:5-6, Figs. 1-2

    PNG
    media_image5.png
    486
    479
    media_image5.png
    Greyscale
),

the potassium source (a suspension agent; P46:4) includes potassium alginate (alginic acid salt; P46:4).

	The advantage of using Snow’s alginic acid salt is for a solid substance to be held in a liquid as a suspension agent.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DeLong in view of Bishel and Suzuki with Snow by adding Snow’s alginic acid salt to Bishel’s core composition in order for a solid substance to be held in a liquid as a suspension agent because Bishel’s solid core compositions in accordance with using Snow’s alginic acid salt will suspend and bind Bishel’s solid core compositions on the inner and outer surfaces of the sheath.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLong (US 3,501,354) in view of Bishel (US 3778588) and Suzuki (JP 1990-274395) as applied to claim 11 above, and further in view of Falcone (US 2008/0103228).

Regarding claim 20, DeLong in view of Bishel and Suzuki l discloses 
(Bishel: The core composition; C1:49-50) further comprises a cellulose-based stabilizer component (DeLong: sodium carboxymethylcellulose (sodium CMC); C3:34) that comprises between 0.01% and 5% (0.6%; C3:65) by weight (DeLong: the weight of the finely divided flux material; C1:20 [in view of] Bishel: percent by weight of the total electrode; C1:47-48 [including] the tubular sheath at about 65 percent to 80 percent by weight of the electrode with the core being about 20 percent to 35 percent by weight of the electrode; C4:36-39) of the tubular welding wire (DeLong: a 7/64 inch conventional low alloy tubular electrode; C5:21-22).

Bishel discloses “a cellulose-based stabilizer component” as mapped above, but DeLong in view of Bishel and Suzuki is silent regarding

a derivatized cellulose-based stabilizer component

However, Falcone discloses, to solve the problem for “controlling the degree of substitution ("DS" or "ds") of the CMC” (P76:8-9 wherein the spec discloses the problem for “sodium carboxymethyl cellulose having a degree of substitution (DS) ranging from approximately 0.5 and approximately 2.5”; P25:7-9), 
a derivatized cellulose-based stabilizer component (the derivatized CMC; P76:10)

The advantage of using Falcone’s derivatized CMC is for the “Carboxylation” to “permit ionic interaction within a polymer chain or can permit interaction between polymer chains, thereby forming a gel. Such gels have been used for a variety of applications, including implantable medical polymers” (P3:7-11).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DeLong in view of Bishel and Suzuki with Falcone by replacing DeLong’s sodium carboxymethylcellulose (sodium CMC) with Falcone’s derivatized CMC in order for the “Carboxylation” to “permit ionic interaction within a polymer chain or can permit interaction between .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munz (US-20060096966), Nagashima (US-20090242536), Karogal (US-20060207984), Saito (US-4593174), Labeau (US-20120130065).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761